THE COURT
stopped Mr. Mason in reply, and said the law is too plain to require further argument. The plaintiffs must satisfy the jury that the contract was made between the plaintiffs and defendant. The deposition having only stated that the goods were sold by William P. Tibbs & Company, the jury must be satisfied by evidence that the house of William P. Tibbs & Company, consists of the plaintiffs, William P. Tibbs and Thomas Blanc. The plaintiffs took a bill of exceptions.
Verdict for defendant. New trial granted, on the ground of surprise, that the court should require such evidence. See the case of Woodward v. Sutton [Case No. 18,009], at Alexandria, November term, 1806.